 Case 4:21-cv-10131-MFL-CI ECF No. 14, PageID.374 Filed 08/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GPSI LATINOAMERICA
S. DE R.L. DE C.V,

             Plaintiff,                             Case No. 21-cv-10131
                                                    Hon. Matthew F. Leitman
v.

GPSI, LLC,

          Defendant.
__________________________________________________________________/

     ORDER TERMINATING DEFENDANT’S MOTION TO DISSOLVE
      TEMPORARY RESTRAINING ORDER (ECF No. 3) AS MOOT

        On January 25, 2021, Defendant GPSI, LLC filed a motion to dissolve a

temporary restraining order in this action. (See Mot., ECF No. 3.) GPSI’s counsel

has since informed the Court’s staff that the parties executed a settlement agreement

on February 12, 2021, and that GPSI has no objection to the Court terminating its

pending motion to dissolve as moot.

        Accordingly, for the reasons stated above, IT IS HEREBY ORDERED that

GPSI’s motion to dissolve (ECF No. 3) is TERMINATED without prejudice as

moot.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: August 11, 2021


                                         1
 Case 4:21-cv-10131-MFL-CI ECF No. 14, PageID.375 Filed 08/11/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 11, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-3794




                                       2
